United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1572
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                   Jason Paul Rodriguez, also known as Chico

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                           Submitted: January 11, 2021
                              Filed: March 1, 2021
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________
PER CURIAM.

       Jason Paul Rodriguez pled guilty to conspiracy to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and
851. The district court 1 sentenced him to 360 months in prison. He appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
       Rodriguez contests the application of a four-level sentencing enhancement
under U.S.S.G. § 3B1.1 for being the organizer or leader of the drug conspiracy.
This court reviews the district court’s factual findings “regarding a defendant’s role
in a criminal activity for clear error.” United States v. Garcia, 512 F.3d 1004, 1005
(8th Cir. 2008). This court reverses only if there is a “definite and firm conviction
that a mistake has been made.” Id.

      Determining whether a defendant is a leader or organizer, this court considers:
“decision making authority,” participation in the offense, “recruitment of
accomplices,” percentage “of the fruits of the crime,” “degree of participation in
planning or organizing the offense,” “the nature and scope of the illegal activity,”
and “the degree of control and authority exercised over others.” United States v.
Rodriguez, 484 F.3d 1006, 1015 (8th Cir. 2007), quoting U.S.S.G. § 3B1.1, cmt. n.4.
“Typically, this four-level enhancement applies to a defendant who employs or
otherwise arranges for intermediaries to sell his drugs.” United States v. Williams,
605 F.3d 556, 571 (8th Cir. 2010) (cleaned up).

        At sentencing, a special agent of the Iowa Division of Narcotics Enforcement
testified that Rodriguez used about seven people to distribute meth to about 30 to 40
others, many who purchased it for resale. See Garcia, 512 F.3d at 1005 (affirming
enhancement where, among other things, there was “no dispute that five or more
people were involved in the conspiracy”). He helped “facilitate the distribution of
drugs” by providing meth on credit. See United States v. Thompson, 210 F.3d 855,
861 (8th Cir. 2000) (affirming enhancement where, among other things, defendant
“provided drugs to dealers on credit”). He was the sole link between his suppliers
and distributors, keeping “close tabs on who his suppliers were” and not allowing
“people [to] go around him.” See United States v. Johnson, 619 F.3d 910, 921 (8th
Cir. 2010) (affirming enhancement where, among other things, defendant “was a
‘key link’ between the drug suppliers” and a co-conspirator); Williams, 605 F.3d at
571 (affirming enhancement where, among other things, defendant “was the primary
link in the acquisition and distribution of the illegal drugs”). Rodriguez exercised
control over the storage and dissemination of the meth, keeping it at his home and
                                         -2-
providing it to distributors in his bedroom. He also directed at least one distributor
to deliver drugs to a co-conspirator for resale on a weekly basis. See Garcia, 512
F.3d at 1005-06 (affirming enhancement where, among other things, defendant
“directed others to package and deliver drugs”).

      The district court did not clearly err in finding Rodriguez an organizer or
leader of the conspiracy. It did not err in enhancing his sentence under U.S.S.G. §
3B1.1.

                                    *******

   The judgment is affirmed.
                      ______________________________




                                         -3-